Citation Nr: 0800791	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-07 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for Grave's disease with hyperthyroidism.

2.  Entitlement to service connection for overuse syndrome of 
the right wrist and elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1993 to July 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for Grave's disease and 
assigned an initial 30 percent rating; granted service 
connection for dyshidrotic eczema of the bilateral hands and 
feet with a noncompensable rating assigned; and denied 
service connection for overuse syndrome of the right wrist 
and arm.  

The veteran's Notice of Disagreement (NOD) with that 
determination was received at the RO in May 2003.  In October 
2003, the RO issued a rating decision granting the veteran's 
request to assign a 10 percent rating for the service-
connected dyshidrotic eczema of the bilateral hands and feet.  
At the same time, the RO issued a Statement of the Case (SOC) 
addressing the other two issues (denial of service connection 
for overuse syndrome of the right wrist and arm, and initial 
rating in excess of 30 percent for Grave's disease with 
hyperthyroidism).  In a statement received from the veteran 
later that month, she indicated her receipt of the SOC, but 
inquired as to why the skin issue was not included as one of 
the appealed issues.  In other words, the veteran had not yet 
received notice of the October 2003 rating decision which 
increased the rating for the dyshidrotic eczema of the 
bilateral hands and feet to 10 percent even though it was 
issued at the same time as the SOC.  The veteran requested 
that the SOC include the eczema issue, unless the evaluation 
for eczema of the fingers and feet was increased to 10 
percent.  Because the October 2003 rating decision did, in 
fact, increase the rating for the service-connected eczema of 
the fingers and feet to 10 percent, as requested by the 
veteran, the Board is satisfied that the veteran considered 
the assignment of the 10 percent rating for the service-
connected dyshidrotic eczema of the bilateral hands and feet 
to be a full grant of the benefit sought on appeal of that 
issue.

The issue of service connection for overuse syndrome of the 
right wrist and arm is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

The veteran's Grave's disease has been productive of an 
overall disability picture that more nearly approximates 
hyperthyroidism manifested by tachycardia, tremor, increased 
pulse pressure or blood pressure; neither emotional 
instability nor chronic fatigue has been consistently or 
significantly demonstrated since service.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected Grave's 
disease have not been more nearly approximated at any time 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7900 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

The veteran is challenging the initial 30 percent rating 
assigned following the grant of service connection for 
Grave's disease with hyperthyroidism.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

That notwithstanding, the RO did provide a subsequent duty-
to-assist letter to the veteran in December 2003 which 
specifically notified the veteran of what the evidence needed 
to show to warrant an increased disability rating for the 
service-connected Grave's disease.  Additionally, another 
letter was sent to the veteran in March 2006 which 
specifically complied with the requirements set forth in 
Dingess.  The case was subsequently readjudicated in a 
January 2007 supplemental statement of the case.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate her claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected Grave's disease with 
hyperthyroidism.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's Grave's disease is rated by analogy to 
hyperthyroidism under 38 C.F.R. § 4.119, Diagnostic Code 
7900, which provides a 10 percent rating for hyperthyroidism 
with tachycardia, which may be intermittent, and tremor; or 
where continuous medication is required for control.  A 30 
percent rating is warranted for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent rating is appropriate when 
hyperthyroidism causes emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure.  
A 100 percent rating is provided where there is thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected Grave's disease-
just after establishing entitlement to service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate her for times since filing her 
claim when the disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Service connection for Grave's disease with hyperthyroidism 
was granted pursuant to a March 2003 rating decision.  An 
initial 30 percent rating was assigned, effective from July 
10, 2002, the date of discharge from service.  The 30 percent 
rating was assigned based on the service medical records 
showing diagnosis and treatment for Grave's disease and 
hypertension, beginning in January 2001 and post-service 
records showing the veteran on continuous medication for 
control of the condition since service.  A January 2001 
medical report noted that the veteran had some palpitations 
and irritability.  

At a January 2003 VA examination, the veteran gave a history 
of being diagnosed with hyperthyroidism and Grave's disease 
in January 2001, after she began to experience weight loss 
with increased irritability and hot flashes along with 
insomnia.  She was evaluated by her local treatment facility 
where she was diagnosed with hyperthyroidism.  A 
endocrinologist subsequently diagnosed Grave's disease.  The 
veteran began taking Atenolol 25 mg. daily and Tapazole 10 
mg. daily, which provided good relief of symptoms.  The 
veteran continued to be followed on a regular basis through 
the VA endocrinology clinic, and her condition appeared to be 
stable.  On examination, there was no evidence of endocrine 
abnormality other than the veteran's history of 
hyperthyroidism.  The diagnosis was Grave's 
disease/hyperthyroidism with hypertension secondary to 
hyperthyroidism.  

VA records from May 2003 reveal that the veteran requested to 
stop taking her thyroid medication.  By November 2003, the 
veteran reported no significant weight change despite not 
taking thyroid medication since May.  The veteran did note 
some chronic heat intolerance.

The veteran disagreed with the assignment of a 30 percent 
rating for the Grave's disease.  She asserts that a higher 
evaluation is warranted based on a history of emotional 
problems, constant fatigue, and occasional high blood 
pressure readings despite taking medication.  In a March 2004 
statement accepted in lieu of a VA Form 9, the veteran 
reported that she had emotional instability that was 
worsening, making her easily agitated and extremely sensitive 
when dealing with other individuals.  Additionally, the 
veteran reported that she continued to experience frequent 
episodes of tachycardia, with heart rate over 100 beats per 
minute.  Further, the veteran stated she was fatigued and 
easily became short of breath with the least bit of exertion.  
Finally, the veteran asserted that her blood pressure was not 
always controlled with medication, evidenced by ringing in 
her ears, dizziness and seeing starts at times when her blood 
pressure becomes elevated, even on medication.  

VA treatment records from October 2004 reveal that the 
veteran was treated for complaints of recurrent 
hyperthyroidism.  The veteran reported some palpitations on 
and off which spontaneously resolved after about 30 seconds.  
There was no tremulousness or anxiety noted, although stress 
was reported.  There was no pain in the neck or throat, no 
dysphagia, no swelling in the neck, no heat intolerance, no 
diarrhea, no vomiting and no weight loss, although she did 
have some previous weight loss.  The assessment was 
hyperthyroidism, probably recurrent.  The examiner started 
her back on Tenormin plus Tapazole.

The veteran was seen at the VA endocrinology clinic again in 
January 2005 for a follow-up appointment.  She still felt 
somewhat hot, but her skipping heartbeats had improved.  
There was no diarrhea or heat intolerance.  There was no hair 
loss.  Blood pressure was slightly high, at 150/86, but 
subsequently came down to 134/84.  Examination was otherwise 
normal.  The assessment was hyperthyroidism, but the veteran 
had been responding well.  The latest thyroid functions were 
normal, the last TSH indicated she was responding, and T3 and 
T4 were normal.  She was to continue methimazole plus 
atenolol with hydrochlorothiazide.  

A January 2005 holter monitor result report noted the 
following summary:

1.  Basic rhythm was normal sinus rhythm 
with a heart rate lowest was 53 per 
minute, average heart rate was 79 per 
minute, and maximum heart rate was 149 
per minute.  

2.  Isolated ventricular premature 
contractions, premature atrial 
contractions, without any pauses.  

3.  Patient had episodic paroxysmal 
supraventricular tachycardia with heart 
rate of 145-249 per minute noted, 5-14 
beats nonsustained, and one episode of 
paroxysmal atrial tachycardia with a 
heart rate of 135-140 per minute noted.  

4.  No significant ST depression for 
ischemia.

5.  Patient may get benefit by treating 
with calcium blocker for paroxysmal 
supraventricular tachycardia and repeat 
Holter monitor for efficacy of therapy.  

In March 2005, the veteran presented to the VA endocrinology 
clinic on at least two separate occasions; once with unusual 
fatigue and once with palpitations.  Blood pressure was 
142/87.  She was started on Cardizem, 25 mg, twice daily.  
Her Tapazole was reduced to 5 mg.  

At a December 2005 VA examination, the veteran reported a 
history of daily fatigue.  There was no evidence or history 
of anxiety, depression or psychosis.  The veteran did 
continue to experience recurrent palpitations and 
tachycardia.  The veteran had no cold intolerance or 
constipation.  Weight was stable.  Thyroid was average in 
size with no evidence of nodules, masses or tenderness.  
Pulse was 85 and regular; blood pressure was 134/80.  Eyes 
were normal with no evidence of exophthalmus.  There was no 
evidence of tremor or  myxedema.  

In response to that examination report, the veteran provided 
correspondence to the RO in March 2006 noting that she still 
had the symptoms of anxiety, tremors, insomnia, increased 
pulse and increased blood pressure; and she was unsure why 
this history was not recorded on the examination report.  
Additionally, the veteran reported that she did experience 
anxiety, manifested by anger, agitation, and extensive worry.  
The veteran also pointed out that although her TSH blood work 
was most recently normal, it did tend to fluctuate.  

VA records from the VA endocrinology clinic in May 2006 
revealed that the veteran was clinically euthyroid.  
Examination was essentially normal.  The methimazole was 
stopped since her latest TSH was in the normal range and she 
had been on methimazole for almost 4-5 years.  

A November 2006 VA endocrinology clinic follow-up note 
revealed that the veteran was clinically euthyroid, and had 
no symptoms of hyperthyroid.

In sum, the medical evidence in this case supports the 
veteran's contentions that there have been periods of time 
since service when her hyperthyroidism/Grave's disease has 
been more symptomatic than at other times; however, at no 
time has the medical evidence of record revealed that the 
criteria for the assignment of a rating in excess of 30 
percent have been more nearly approximated.  

To warrant a 30 percent rating, the evidence must show 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  These symptoms are shown periodically, throughout 
the appeal period.  For example, the January 2005 Holter 
monitor noted tachycardia, and other treatment records from 
that month noted slightly elevated blood pressure.  

To warrant the next higher, 60 percent rating, the evidence 
must show emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.  The 
difference between the 30 percent rating and the 60 percent 
rating is the addition of fatigability and emotional 
instability.  

Although the veteran's complaints of anxiety are noted on 
various medical records throughout the appeal period, the 
medical evidence of record does not show that the symptoms 
associated with the 60 percent rating are met or approximated 
at any time.  In fact, although the veteran complains of 
worsening anxiety, at no point has any examiner provided a 
psychiatric diagnosis such as general anxiety disorder, mood 
disorder, or the like.  Moreover, there is no indication that 
the veteran has been or is being treated for an anxiety 
disorder or any other psychiatric impairment contemplated by 
the regulations.  Similarly, various medical records have 
noted the veteran's complaints of increased fatigue at 
various times; however, the medical evidence of record does 
not reflect fatigability has been demonstrated.  

It is notable that the veteran requested to stop taking the 
medication used to alleviate the symptoms of hyperthyroidism 
such as tremors and tachycardia in 2003, and it appears she 
continued without medication for some time.  Once the veteran 
re-introduced thyroid medication, it then took some time to 
tweak the doses to the point where she became euthyroid.  As 
such, it is not surprising that the veteran's symptoms 
fluctuated temporarily during that time period.  Despite this 
fluctuation in symptoms over the course of the appeal period, 
there was no consistent time during which the criteria were 
more nearly approximated for the assignment of the next 
higher, 60 percent rating for any significant period of time; 
and, in fact, the record reflects that there were many times 
during which the veteran felt good, with a relief of 
symptoms, including during the end of 2006.  

Taking into consideration time periods during which the 
veteran's symptoms were significantly alleviated on 
medication, as well as other time periods when her symptoms 
were more prominent, particularly the time period when the 
veteran elected to stop taking medication, the totality of 
the evidence reveals that, overall, the criteria for the 
currently assigned 30 percent rating, and not higher, for the 
service-connected Grave's disease with hyperthyroidism and 
hypertension, have been more nearly approximated since 
discharge from service.  Consideration has been given to 
whether the veteran was entitled to "staged" ratings for her 
service-connected Grave's disease as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999); however, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.

There is no doubt that the veteran's hyperthyroidism has, at 
times, produced significant symptoms; however, the veteran's 
30 percent rating adequately compensates her for those time 
periods, particularly given other time periods of less 
significant symptomatology.

The veteran's complaints of anxiety and fatigue are certainly 
relevant; however, the overall disability picture, taking 
into account all of the veteran's symptoms at various points 
in time, simply does not rise to a level which would warrant 
the assignment of a 60 percent rating at any particular point 
since service.  The evidence does not show that the veteran's 
anxiety or fatigue is significant, as neither symptom has 
ever been emphasized or even addressed by a medical 
professional, other than to simply note the veteran's 
complaints of such.  It is important to note that although 
the veteran may have periods during which she is more anxious 
and fatigued than during other times, the veteran is also 
being compensated at the 30 percent rate even during time 
periods such as in late 2006 when the veteran's symptoms were 
essentially non-existent.  

In conclusion, the preponderance of the evidence is against 
the claim for an initial rating in excess of 30 percent for 
the service-connected Grave's disease with hyperthyroidism; 
there is no doubt to be resolved; and an increase is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 30 percent for the service-
connected Grave's disease with hyperthyroidism is denied.  


REMAND

The veteran seeks service connection for a disability of the 
right wrist and arm, which was diagnosed during service as 
"overuse syndrome" of the right wrist and arm.  

The service medical records reveal that in September 1996, 
the veteran sought treatment for pain in the right wrist and 
arm.  The diagnosis was questionable overuse syndrome of the 
right wrist; however, the record also noted to keep "CTS" 
(carpal tunnel syndrome) in the differential.  

The veteran returned two weeks later, still complaining of 
pain in the right arm.  The assessment was "questioning 
previous dx of overuse syndrome...possible C6 (radial nerve)  
mononeuropathy without evidence of trauma.  

Currently, the veteran complains of the same pain in the 
right wrist and arm from time to time.  The VA examiner in 
January 2003 noted a diagnosis of overuse syndrome of the 
right wrist and elbow, but also indicated "no disease 
found."  It does not appear that the examiner had access to 
the veteran's claims file, and it does not appear that the 
veteran considered the possibility that the veteran's right 
wrist and arm pain may be from CTS.

In sum, the veteran has current complaints of pain and 
discomfort in the right wrist and arm, made worse by overuse, 
which the service medical records show might be related to 
carpal tunnel syndrome.  It is possible that the veteran's 
in-service "overuse syndrome" was really carpal tunnel 
syndrome; however, the Board is without authority to make 
that determination.  In considering this matter on appeal the 
Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Considering the veteran's continued complaints of pain in the 
right wrist and arm since service, and the possibility of a 
CTS diagnosis related to those complaints, the veteran should 
be afforded a VA examination to determine the current 
diagnosis, if any, with regard to the veteran's right 
wrist/arm pain and discomfort.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for her 
wrist and arm pain, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the right 
wrist and arm pain, to include whether 
the veteran suffers from CTS.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed right 
wrist and arm pain.  The examiner should 
first identify if any such disability 
such as CTS exists, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
disability manifested by right wrist 
and/or arm pain had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records, the veteran's contentions, and 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished, including, but not limited 
to EMG studies.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


